Case 6:18-cv-01048-GAP-TBS Document 39 Filed 10/24/18 Page 1 of 8 PageID 293




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 STARSTONE NATIONAL INSURANCE                       CASE NO. 6:18-cv-1048-ORL-31-TBS
 COMPANY,

                 Plaintiff,

 v.

 POLYNESIAN INN, LLC d/b/a DAYS INN
 OF KISSIMMEE; ANDREW JAMES
 BICKFORD; and JANE DOE, as Personal
 Representative of the Estate of ZACKERY
 RYAN GANOE,


             Defendants.
 __________________________/

      DEFENDANT, ANDREW JAMES BICKFORD’S REPLY TO THE PLAINTIFF’S
              RESPONSE TO DEFENDANT’S MOTION TO DISMISS
               FOR FAILURE TO JOIN INDISPENSABLE PARTY

        Defendant, ANDREW JAMES BICKFORD, by and through his undersigned attorneys,

hereby files his Reply to the Plaintiff, STARSTONE NATIONAL INSURANCE COMPANY’S

Response to Defendant, ANDREW JAMES BICKFORD’s Motion to Dismiss for Failure to Join

Indispensable Parties, as follows:

        This Court should reject Plaintiff StarStone’s contentions in its Response to the Motion to

Dismiss [DE 35]. Were Plaintiff to have its way, this Court would be improperly ruling on the

merits of this declaratory action as applied to prospective parties not yet before this Court to resolve

the Motion to Dismiss. The additional insureds—named in the insurance policies at issue but not

in Plaintiff’s Complaint—are indispensable parties. Since the additional insureds will be affected

by the outcome of this case, they are entitled to be heard on their position as to whether coverage




00246855.DOCX
Case 6:18-cv-01048-GAP-TBS Document 39 Filed 10/24/18 Page 2 of 8 PageID 294



exists, whether it applies to them, and what its scope is.

                                           Introduction

       Unsurprisingly, federal courts directly addressing the specific issue at hand have

consistently found that additional insureds are indispensable parties to declaratory relief actions

seeking coverage determinations. A judgment in a declaratory relief action on a policy will likely

have far-reaching effects on them. Here, the proper inquiry for this Court to undertake is, “Do the

additional insureds have an interest that would be affected by the Court’s resolution of the instant

matter?” With the question properly framed, the obvious answer is “yes,” leading to the conclusion

that the additional insureds Plaintiff StarStone omitted from this action are interested, necessary,

indispensable defendants to this action.

       On April 11, 2017, Mr. Bickford and Mr. Ganoe were guests at the Days Inn hotel located

at 2930 Polynesian Isle, Blvd, Kissimmee, Florida, a franchised location owned by named insured

Polynesian Inn, LLC. That day, both were brutally assaulted on the property. The assailant killed

Mr. Ganoe and slashed Mr. Bickford’s throat. Plaintiff StarStone denied insurance coverage for

the event in response to Mr. Bickford’s demand, then filed this declaratory action.

       Plaintiff StarStone insured multiple entities under a Follow Form Excess Liability Policy

above a primary Northfield General Liability Policy. As such, those insured through the Northfield

policy would also be insured through the StarStone policy. The Northfield insurance policy names

Polynesian Inn, LLC as an insured and names the following entities, all with primary business

addresses non-diverse as to Plaintiff StarStone expressly recited in StarStone’s subject policy, as

additional insureds: Days Inns Worldwide, Inc., Wyndham Worldwide Corp., and Wyndham

Hotel Group, LLC. Exhibit A of Plaintiff’s Complaint at 76, 84-85. Defendant Bickford will be

naming these three entities as defendants along with Polynesian Inn, LLC in his imminent tort suit,



00246855.DOCX                                     2
Case 6:18-cv-01048-GAP-TBS Document 39 Filed 10/24/18 Page 3 of 8 PageID 295



and upon doing so will notify this Court via a Notice of Pendency of Related Action pursuant to

LR 1.04(d).

        Notably, the policy lists additional insured Wyndham Hotel Group, LLC’s “covered

location” as the subject incident’s location, 2930 Polynesian Isle, Blvd, Kissimmee, Florida.

Exhibit A of Plaintiff’s Complaint at 84.

        The determination of whether an entity is an indispensable party does not hinge on whether

a claim against that party would be successful in an underlying liability lawsuit or in a declaratory

action, especially on a motion to dismiss at the initial pleading stage of a lawsuit. It is thus

inconsequential that Plaintiff believes it will succeed in this declaratory action, and that Mr.

Bickford and the Estate of Mr. Ganoe have not filed a lawsuit in connection with the assault yet.

Further, the exact nature of the relationship between the additional insureds, the named insured,

and the subject property, and the communications/controls regarding security measures among the

named and additional insureds, are all unclear until discovery is conducted in the tort action. In its

Response to the Motion to Dismiss, Plaintiff prematurely presumes the merits of all these issues

resolve in Plaintiff’s favor.

        The crux of the matter is that by refusing to join and opposing the joinder of the additional

insureds to the instant lawsuit, Plaintiff asks this Court to deny these entities the opportunity to be

heard when their absence very well may prejudice them, and does so in a transparent attempt to

manufacture diversity jurisdiction, given these parties’ clearly non-diverse principal address

reflected in StarStone’s own policy here at issue. Should the Court find no coverage for the tragic

incident involving Mr. Bickford and Mr. Ganoe, the rights of the un-joined additional insureds

would be affected and prejudiced, as they would be required to defend any suit by Mr. Ganoe’s

Estate and Mr. Bickford at their own expense and could be called upon to pay all or a portion of



00246855.DOCX                                     3
Case 6:18-cv-01048-GAP-TBS Document 39 Filed 10/24/18 Page 4 of 8 PageID 296



any judgment obtained by Mr. Ganoe’s Estate and Mr. Bickford. See F. R. Civ. P. 19(a)-(b). Or,

as is more likely, they will re-litigate these same coverage issues in their own declaratory judgment

action or breach of contract action against StarStone. Therefore, the Court should dismiss

StarStone’s Complaint for failure to join them.

                                               Argument

        Federal courts that have directly analyzed the issue have consistently held that additional

insureds are indispensable parties to declaratory relief actions for coverage determinations,

regardless of whether they have yet been sued in the underlying liability action (though in the

present case the additional insureds most assuredly will be sued).1 PW Shoe Lofts LP v. State Auto

Property and Cas. Ins., No. 4:10CV02241 AGF, 2011 WL 2295068, at *3 (E.D. Mo. June 7, 2011).

In PW Shoe, the plaintiff brought a state court declaratory relief action against its insurance

company seeking a determination of whether the insurer was obligated to cover a particular loss.

Id. at 2. The insurance company sought to remove the case to federal court arguing that one of the

parties in the declaratory relief action (an additional insured) was only joined to defeat diversity

jurisdiction, and was not truly an interested party. Id.

        In furtherance of this contention, the defendant referenced the plaintiff’s petition, which

specifically mentioned that it was not pursuing a claim against the additional insureds, but was

only adding them because they were interested parties. Id. at 3.The court found that even in this

situation, the additional insured “has an interest which would be affected by this declaratory relief



1
  Defendant Bickford’s Motion to Dismiss cites 11th Circuit authority showing that all potential tort
claimants are indispensable parties to a declaratory judgment action concerning potential coverage for the
incident giving rise to claims, even if their presence destroys diversity. Ranger Ins. Co. v. United Housing
of New Mexico, Inc., 488 F. 2d 682, 682-84 (5th Cir. 1974); American Safety Cas. Ins. Co. v. Condor
Associates, Ltd., 129 Fed. Appx. 540 (11th Cir. 2005). Additional insureds expressly named in a subject
policy and likely to be named in the underlying tort claim have an even greater interest in the outcome of
the coverage litigation, and cannot logically have any less an interest, that the potential tort claimants.

00246855.DOCX                                        4
Case 6:18-cv-01048-GAP-TBS Document 39 Filed 10/24/18 Page 5 of 8 PageID 297



action because it is listed as an additional insured under the [policy].” Id. (emphasis added).

See also, Frank’s International, LLC v. National Union Fire Ins. Co. of Pittsburgh, PA, No. 16-

525-JJB-RLB, 2016 WL 7242565, at * 4 (M.D. La. Nov. 15, 2016) (additional insured was

properly joined in declaratory relief action despite not being sued in underlying state court suit and

despite its joinder destroying complete diversity).

       A Rhode Island federal court explained why this rule is necessary and prudent. Peerless

Ins. Co., v. Philadelphia Ins. Co., C.A. No. 12–906–ML, 2013 WL 3968167, * 3 (D.R.I. July 31,

2013). In Peerless, an insurance company sought declaratory relief in state court to determine

whether it had a duty to defend a lawsuit. Id. at 1. Another insurance company then removed the

case to federal court arguing that the additional insureds were added to the lawsuit for the improper

purpose of defeating diversity jurisdiction. Id. In support of this argument, the insurance company

noted that the additional insureds were 1) not named in the original complaint; and 2) the

declaratory relief action did not pertain to the additional insureds. Id. at *2.

       In response to these argument, the court cautioned that if the additional insureds were not

joined in the action for declaratory relief, the declaratory judgment would not have a binding effect

on them. Id. at *3. The court then highlighted the importance of having all necessary parties

brought into the declaratory relief action, and explained why the named insured’s presence in the

action does not suffice to protect the interests of the additional insureds:

            There is a finite amount of insurance available under the [underlying
            policy] . . . . Thus, each dollar spent to resolve one claim results in one
            dollar less being available for another claim. Both the [named insured] and
            the [additional insured] have an interest in maximizing the amount of
            insurance coverage available to them under the policy.
Id. The court further noted that the party opposing joinder in a case like this “turns a blind eye to

the ramifications” of not joining the additional insureds, and that joinder of the additional insureds

was necessary. Id. (Emphasis added).

00246855.DOCX                                      5
Case 6:18-cv-01048-GAP-TBS Document 39 Filed 10/24/18 Page 6 of 8 PageID 298



        In the instant case, just as in Peerless, Plaintiff is “turning a blind eye to the ramifications”

on the unjoined additional insureds and on the courts from this Court’s potential resolution of this

matter without the additional insureds present. The unjoined additional insureds here have an

equal, but separate and distinct, interest in the outcome of this case. For example, as previously

mentioned, the followed policy that is primary to Plaintiff StarStone’s excess policy lists the

location where Mr. Bickford was nearly killed as a “covered location” for unjoined additional

insured Wyndham Hotel Group, LLC. Clearly, this entity played a role at the property during the

applicable policy period, may be found liable to Mr. Bickford for the assault, and has a vested

interest in the Court’s resolution of the declaratory relief action as to liability coverage potentially

available to it.

        Here, as in Frank’s International and Peerless, Plaintiff incorrectly focuses its Response

[DE 35] on Mr. Bickford’s lack of filing claims against the additional insureds as of yet. But, as

the district courts held in Frank’s International and Peerless, a party’s failure to file a state court

claim against additional insureds is not determinative of whether they are interested parties to a

declaratory relief action concerning potentially available coverage. While Mr. Bickford has not

yet commenced his personal injury action and thus has not conducted the necessary discovery to

fully explore the support for his claims against the additional insureds, he will be doing so.

Accordingly, the un-joined additional insureds should be made a party to any declaratory action

concerning coverage potentially applicable to Mr. Bickford’s and the Estate of Ganoe’s claims.

        Failure to join the additional insureds to this action is likely to result in the Court making

a determination that does not grant complete relief as to all interested and affected parties,

foreordaining the unnecessary and duplicative waste of judicial resources when the inevitable

second declaratory judgment is filed. Without the additional insureds at the table in a declaratory



00246855.DOCX                                      6
Case 6:18-cv-01048-GAP-TBS Document 39 Filed 10/24/18 Page 7 of 8 PageID 299



action on the merits of the coverage issues raised by Plaintiff StarStone and the Defendants here,

further litigation is all but assured, regardless of how this Court rules. Mr. Bickford therefore

respectfully requests that this Honorable Court find that the additional insureds are interested

parties, and that Plaintiff’s Complaint must be dismissed for failure to join them.

       WHEREFORE, Defendant, ANDREW JAMES BICKFORD, respectfully requests that

this Honorable Court grant Defendant’s Motion to Dismiss for Failure to Join Indispensable Parties

and grant such other and further relief this Court deems just and proper.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 24, 2018, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

to the following: Rory Eric Jurman, Esquire; Vivian Arango Loshak, Esquire; Steven S. Cula,

Esquire, Fowler White Burnett, P.A., One Financial Plaza, Suite 2100, 100 Southeast Third

Avenue, Fort Lauderdale, FL 33394 (rjurman@fowlerwhite. com; vloshak@fowler-white.com;

scula@fowler-white.com); Scott Busby, Esquire, Busby Negin, 8200 Roberts Drive, Suite 201,

Atlanta, GA 30350 (busby@busbynegin.com); Gregory D. Swartwood, Esquire and Mark A.

Nation, Esquire, The Nation Law Firm, LLP, 570 Crown Oak Centre Drive, Longwood, FL 32750.

mnation@nationlaw.com and gswartwood@nationlaw.com.

                                              Respectfully Submitted,

                                              Busby Negin, Inc.
                                              Attorneys for Defendant Andrew J. Bickford
                                              8200 Roberts Drive, Suite 201
                                              Telephone: (470)275-3042
                                              Facsimile: (470)275-3042
                                              Busby@busbnegin.com

                                              BY: /s/ Scott Busby
                                              SCOTT BUSBY
                                              Florida Bar No: 857254


00246855.DOCX                                    7
Case 6:18-cv-01048-GAP-TBS Document 39 Filed 10/24/18 Page 8 of 8 PageID 300



                                   Kelley Uustal PLC
                                   Attorneys for Defendant Andrew J. Bickford
                                   500 North Federal Highway, Suite 200
                                   Fort Lauderdale, Florida 33301
                                   Telephone: (954) 522-6601
                                   Facsimile: (954) 522-6608
                                   trf@kulaw.com
                                   kdr@kulaw.com

                                   By: /s/ Todd R. Falzone
                                   TODD R. FALZONE
                                   Florida Bar No. 0975184
                                   KARINA D. RODRIGUES
                                   Florida Bar No. 112713




00246855.DOCX                        8
